Citation Nr: 0709923	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
healed fracture of the left lower fibula with scar.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for contusion of the 
back.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The issues concerning new and material evidence are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's healed fracture of the left lower fibula with 
scar is manifested by some decreased range of motion of the 
left ankle and subjective complaints of pain not well 
correlated with x-ray findings and thought to be mainly 
attributable to the veteran's back disorder.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a healed fracture of the left lower fibula with scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1- 4.10, 4.71a, DC 5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board notes that the RO attempted to meet VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in January 2004.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted January 2004 "duty to assist" letter was 
issued before the appealed rating decision.  The Board notes 
deficiencies in the January 2004 "duty to assist" letter, 
but is aware that all VA notices must be read in the context 
of prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, and after the rating 
decision on appeal had been issued, the United States Court 
of Appeals for Veterans Claims (Court) issued important 
decisions affecting the development of the veteran's issues 
on appeal.  In the consolidated appeal of Dingess and Hartman 
v. Nicholson, the Court held that the VCAA requires VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of a claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the Mayfield case cited above, the Court addressed the 
meaning of prejudicial error in the context of the VCAA duty-
to-notify.  Mayfield, supra.  Here, the Board finds no 
possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected healed fracture of the left lower fibula.  
Therefore, any lack of notice by the VA to the veteran as now 
required by Dingess and Hartman constitutes harmless error.

II.  Increased rating

Factual Background

The veteran underwent a VA orthopedic examination in January 
2004.  According to the examination report, the veteran was 
currently unemployed after injuring his back at work in 1992.  
According to the report, it was the veteran's back problem 
that precluded his employment.  The veteran complained of 
pain in his medial left lower leg as well as the medial 
aspect of the left ankle.  He also noted an increasingly 
prominent mass over the last several years involving the 
medial aspect of his foot.  It was noted this area was very 
tender and painful.  

The veteran said that he had pain in the left leg in the 
ankle and medial foot region ever since an injury in Vietnam, 
but that it had gotten worse over the last several years.  
The pain was in the medial aspect of the left ankle and 
proximal to the medial malleolus involving the lower tibia.  
The pain went down into the medial foot region where the lump 
was located.  The veteran described the pain as constant and 
he was never pain free.  He estimated that in intensity it 
was usually a 4 to 5 on a scale of 10, and would go to a 6 or 
7 with standing and walking.  The veteran told the examiner 
that if he stood for more than 30 minutes or walked for more 
than 50 yards the pain would increase to a 6 or 7.  He said 
he had these episodes daily if he was on his feet for any 
length of time and it took hours to resolve.  Occasionally 
the veteran reported pain at 8 to 9 on a scale of 10 and this 
was when he could not bear any weight on his foot.  These 
episodes occurred a few times a year when the veteran would 
have to stay off his feet for several days.  There was no 
obvious cause for these events.  The veteran also had bad 
cramps in his left foot without obvious cause and these began 
two to three years after service.  The veteran currently took 
nothing for his pain, except for a rare aspirin that upset 
his stomach.  He occasionally applied Ben Gay without effect.  
Standing and walking were aggravating factors.  The veteran 
estimated that the range of motion of the left ankle was 
decreased by a quarter when pain flared up to the 6 to 7 
level.  During flare ups, the veteran could not stand and sat 
and elevated his leg.  It was noted there was no history of 
previous osteomyelitis, and the veteran denied current fever 
or chills.  There was no evidence of a current active 
infection, including erythema, or induration in the lower 
extremity or drainage.  

The examiner said that it was difficult to separate out the 
impact of the left ankle problem from the veteran's back 
problem.  The veteran also said he felt that the ankle was 
weak as his foot twisted and turned easily, especially when 
he walked on uneven surfaces.  He claimed a stiff ankle with 
decreased range of motion.  The veteran noted swelling if he 
was on his feet for any length of time.  The medial aspect of 
the ankle and the distal tibial region always felt warm to 
the veteran and he denied any erythema or drainage.  There 
was no locking or evidence of abnormal motion.  

On examination, the veteran appeared to be in pain as he 
entered and exited chairs slowly.  The examiner noted that it 
appeared primarily to be his back that was troubling the 
veteran.  The veteran walked with a limp and favored the left 
leg.  He said he walked with a limp ever since he left 
service.  The veteran could not walk on his toes or heels.  
There was no swelling or pain noted with the right ankle.

There was decreased range of motion of the left ankle.  For 
example, plantar flexion was from 30 degrees to 45 degrees 
(normal is 0 to 45 degrees), and dorsiflexion was to 30 
degrees from 0 degrees (normal is 0 to 20 degrees).  Also, 
inversion of the left foot measured to 20 degrees (while 
normal active range of motion was from 0 to 40 degrees).  
There was no swelling or erythema, but there was pain with 
inversion, eversion, flexion, and extension of the ankle.  
Two inches below and slightly anterior to the medial 
malleolus there was a bony prominence that was very tender 
extending to a radius of about an inch and a quarter.  There 
was also some tenderness over the insertion of the Achilles 
tendon on the left calcaneus side.  Knee jerks, ankle jerks, 
and posterior tibial pulses were positive bilaterally, but 
the dorsalis pedis pulses were absent on the left ankle and 
+2 on the right ankle.  X-rays showed a sesamoid bone at the 
site of the palpable bony prominence on the medial left foot 
which the examiner said should not be a source of pain.  The 
examiner said this sesamoid bone was not as likely as not 
secondary to the veteran's service-connected injury.  The 
examiner also noted that the extent of pain with palpation 
and motion and restriction of motion did not correlate well 
with the X-ray findings.  X-rays of the right and left ankle 
and the right foot were normal.  X-rays of the left foot 
showed the sesamoid bone noted above.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It also should 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6 (2006).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The veteran is currently rated 10 percent disabled under DC 
5262 for his service-connected healed fracture of the left 
lower fibula with scar.  Under DC 5262, impairment of the 
tibia and fibula with malunion is rated 10 percent when there 
is slight knee or ankle disability, 20 percent when there is 
moderate knee or ankle disability, and 30 percent when there 
is marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 
5262  (2006).  As noted, the RO has rated the veteran's 
service-connected healed fracture of the left lower fibula, 
which is an unlisted condition, under DC 5262 by analogy, as 
the veteran does not have impairment of the tibia and fibula 
with malunion.  

The veteran limped and complained of cramps in the left foot 
and constant pain near and about a tender prominent mass on 
the medial aspect of the left foot with intense episodes a 
few times annually.  However, the veteran took no pain 
medicine, except for a rare aspirin or occasional Ben Gay 
application.  The medical evidence shows that there was no 
locking or evidence of abnormal motion, and no swelling or 
erythemas, but pain with inversion, eversion, flexion, and 
extension of the ankle.  The January 2004 VA examination also 
found decreased range of motion for the left ankle with 
plantar flexion from 30 to 45 degrees and dorsiflexion from 
30 to 0 degrees.  The left ankle also lacked a dorsalis pedis 
pulse.  However, the examining physician said the veteran's 
pain complaints did not correlate well with x-ray findings 
which showed an essentially normal left ankle.  Hence, a 
higher 20 percent rating is not warranted under DC 5262. 

In order to warrant a 20 percent evaluation under DC 5262, 
which is the next highest rating available for impairment of 
tibia and fibula, the veteran's disability would have to be 
manifested by moderate disability.  However, medical evidence 
of record has revealed no evidence of moderate disability due 
to residuals of a healed fracture of the left lower fibula.  
The medical evidence of record shows some loss of range of 
motion of the left ankle as a result of this disorder and 
subjective complaints of pain that the examiner thought could 
be attributed to the veteran's back condition rather than to 
his service-connected disorder.  The medical evidence of 
record does not demonstrate any additional functional loss of 
the left lower fibula to warrant an increased evaluation 
under DC 5262.

The January 2004 VA examination failed to mention any scar 
once associated with the fracture of the left lower fibula.  
However, the August 1996 VA exam did note a scar that was 
located on the upper shin, about two inches in length, of a 
whitish color and tender on palpation.  A separate rating for 
the scar on the veteran's left fibula is not warranted.  The 
current medical evidence has not shown that the scar of the 
left fibula is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2006).  Accordingly, a separate compensable 
rating under the holding in Esteban v. Brown, 6 Vet. App. at 
259, is not warranted.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
residuals of a healed fracture of the left lower fibula with 
scar are contemplated in the 10 percent rating currently 
assigned.  The January 2004 VA examiner noted the veteran 
appeared to be in pain, but said that it appeared that 
primarily it was his back that was troubling him.  There is 
no indication that the veteran's pain, due to disability of 
the once broken left fibula, causes functional loss greater 
than that contemplated by the 10 percent evaluation now 
assigned for the period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  

The Board does not find that the evidence is so evenly 
balanced that there should be doubt as to any material issue 
regarding the matter of a rating in excess of 10 percent for 
the service-connected healed fracture of the left lower 
fibula.  The preponderance of the evidence is clearly against 
the claim.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 10 percent for a healed fracture of the 
left lower fibula with scarring is denied.


REMAND

During the pendency of the appeal, the case of Kent v. 
Nicholson was decided.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case additional information was set out to 
define sufficient notice in claims for reopening issues based 
on new and material evidence.  In pertinent part, a claimant 
was to be notified of the basis of the prior denial and what 
constitutes new and material evidence.  The notice provided 
in this case did not contain this information.  While 
appellant has submitted virtually no evidence that would be 
considered new and material, that may in part be because he 
is not clear on what is needed.

The notice letter that was provided to the veteran did not 
contain the basis of any prior denial, and did not appear to 
note the dates of the last final denials on any basis.  
Moreover, the definition of new and material evidence 
provided was the one in effect prior to the end of August 
2001.  The correct citation in subsequent post-decisional 
documents does not cure the insufficient notice initially 
provided.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should provide notice 
consistent with Kent, supra.  Such 
notice should include the basis of the 
final denials and the correct 
definition of new and material evidence 
as well as any other pertinent 
requirements.

Then, and whether or not evidence is 
received, the matter should be 
readjudicated after appellant and his 
representative have had an opportunity 
to resond.  If the benefits sought are 
not granted, a supplemental statement 
of the case should be issued and the 
case returned to the Board in 
accordance with appropriate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


